                  Case:21-01416-swd             Doc #:24 Filed: 08/02/2021              Page 1 of 1

                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN

IN RE:
BETTY ELAINE HERLEIN                                                       Case No:    D G 21-01416
338 PINE VIEW LANE                                                         Date Filed: 6/1/21
HOLLAND            MI 49424                                                Chapter 13
                                                                           Honorable: Scott W. Dales
                     Debtor(s) /

     TRUSTEE’S MOTION TO DISMISS THE CHAPTER 13 PROCEEDINGS AND
             NOTICE OF MOTION PURSUANT TO 11 U.S.C. 1307(c)

The Chapter 13 Trustee, Brett N. Rodgers, hereby moves this Court to dismiss the above
captioned Chapter 13 case for the following reasons pursuant to 11 U.S.C. 1307(c):
(x ) 1307(c)(1) Unreasonable delay by the debtor that is prejudicial to creditors:
     ( X) Failure to cooperate with the Trustee and provide the following documents pursuant to 11 U.S.C § 521 and
Bankruptcy Rule 4002: 2020 Tax returns or affidavit not required to file tax returns and evidence of homeowners
insurance.
(X ) 1307(c)(4) Failure to commence making timely payments under section 1326.
    ( X) Plan payment arrears in the amount of $3,870. Date of last payment: N/A
    (X ) Plan exceeds 60 months in violation of § 1322(d)(2)(C); the plan is currently running 76 months. Plan
amendment to increase payments to at least $2,025 per month to bring within 60 months.
(X ) Other: Amend plan to either provide future plan payments or remove the check mark stating debtor will be
paying in additional future payments.
         Note: As a result of the above Motion being made, your case could be converted to a
Chapter 7 case.
                                        NOTICE OF MOTION
        Take notice that if a timely response is filed the within motion will be heard before the
Honorable Scott W. Dales on 9/28/21 at 9:00 A.M. This hearing will be held at the U.S.
Bankruptcy Court, One Division Ave NW, 2nd Floor, Courtroom A, Grand Rapids, MI 49503.
      If you wish to oppose the Motion you must file a written response with the Bankruptcy
Court at One Division Ave.,N. Room 200, Grand Rapids, MI 49503 and serve a copy upon the
Chapter 13 Trustee at 99 Monroe Ave NW, Suite 601, Grand Rapids MI 49503 within 30 days of
the date on which the Bankruptcy Noticing Center (BNC) served this Motion to Dismiss. The
response filed must comply with Local Bankruptcy Rule 9013(d) and must state with particularity
the reasons why the Trustee’s Motion should not be granted. If a timely response is not filed, the
Chapter 13 Trustee may at any time after the expiration of the 30 day period, file with the Court a
certificate stating that no timely response or request for hearing has been filed together with a
proposed Order Dismissing the case and cancel the scheduled hearing date as moot.

Dated:           8/2/2021                                                 /s/ Brett N. Rodgers
                                                                          Brett N. Rodgers, Trustee
                                     PROOF OF SERVICE
   This Motion to Dismiss was served electronically upon the attorney for the debtor(s), if
applicable, and the debtor(s) by the BNC.
ATTORNEY FOR DEBTOR(S): JEFFREY D MAPES PLC
